Citation Nr: 1101689	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The Veteran has submitted new evidence in the form of a statement 
regarding his in-service stressors, which relates to one of the 
issues on appeal.  The Veteran specifically waived his right to 
have the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2010).  

The issue of entitlement to service connection for PTSD being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has residuals of a head injury that is as least as 
likely as not related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has residuals of a head injury that were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue not being 
remanded herein, no further discussion of these VCAA requirements 
is required with respect to this claim.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Merits of the Claim

During the current appeal, the Veteran has contended that he has 
residuals of a head injury that was incurred in service.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

The Veteran's service treatment records (STRs) indicate that he 
had two head injuries in service.  In March 1969, the Veteran was 
involved in a motorcycle accident; x-rays of the skull were 
reported to be negative.  Records dated in April 1969 that 
pertain to that accident indicate that the Veteran had multiple 
lacerations and abrasions on the left side of his head, 
dizziness, left-sided ear pains, transient visuals loss, and 
nausea; no complaints of headaches were made.  The Veteran was 
diagnosed with post-concussion syndrome.  The Veteran had a 
second head injury in December 1971 after he was attacked and 
mugged by four assailants.  The Veteran had contusions and 
abrasions about his face, head, and upper extremities.  The 
attack was severe enough to cause the Veteran to seek 
ophthalmologic treatment due to a loss of vision.  The Veteran 
contends that the corpsmen that loaded him on the gurney smashed 
his head.  

Post-service medical records do not reveal any complaints of, or 
treatment for, any residuals of a head injury.  The Veteran was 
afforded a VA neurology examination in July 2008.  His claims 
file was reviewed.  The examiner reported the Veteran's pertinent 
service treatment history as noted above.  The Veteran reported 
that with regards to the December 1971 injury, when he was placed 
on the gurney and strapped to the mattress, the mattress slid off 
the gurney and he hit the right side of his head.  He reported 
that he landed on a concrete floor and felt really dizzy 
afterward.  The Veteran reported that since December 1971, he 
gets a pinching type of throbbing pain directly over the location 
where he hit his head.  He reported that it does not need to be 
treated since it lasts for two to three minutes at a time.  There 
was no nausea, vomiting, or tearing with the head pain.  With 
respect to the March 1969 accident, he did not recall having any 
subsequent symptoms after his left ear was sutured on.  Following 
an exhaustive examination, the examiner opined that the Veteran's 
head pains were brief, occurred regularly, and could not be 
classified as tension type or migraine headaches, and that they 
were as likely as not caused by the head trauma described.  The 
examiner observed that the Veteran described at least two 
separate head traumas while serving on active duty, and that 
records were available supporting a five minute episode of loss 
of consciousness associated with a motorcycle accident.  There 
were also records that supported being kicked in the face to the 
extent that he need an ophthalmology consult to evaluate his eye.  
However, the Veteran claimed that he injured his head when he and 
the mattress he was lying on slipped off the gurney.  The 
examiner concluded that the head pains described by the Veteran 
could not be classified as a tension type headache or migraine, 
but that it was as likely as not that they were caused by the 
reported head trauma.  

Based on a review of the evidence and according the Veteran the 
benefit-of-the-doubt, the Board finds that service connection for 
residuals of a head injury is warranted.  The Veteran's STRs 
clearly show the incurrence of two head traumas; he had a motor 
vehicle accident in March 1969 and was assaulted in December 
1971.  Additionally, the Veteran has also reported injuring his 
head following the December 1971 incident when the mattress he 
was on slipped off the gurney.  The Board acknowledges that the 
Veteran's STRs do not show that the Veteran fell off a gurney.  
The Board finds that the Veteran is competent to testify 
regarding injuring his head by falling off a gurney in service.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible; there is nothing in the record to indicate 
that the Veteran's statements regarding his falling off a gurney 
are not credible.  Moreover, even without the Veteran's 
contention that he fell off a gurney, the evidence still clearly 
shows two other head injuries documented in his STRs.  Therefore, 
the Board finds that the Veteran's STRs and his statements 
indicate head trauma.

Although the Veteran's post-service medical records do not 
document complaints of, or treatment for, any residuals of the 
in-service head traumas, the Veteran did report to the VA 
examiner that he has head pains.  The Veteran further credibly 
reported that he did not seek treatment for his head pains 
because they are of such a short duration.  Based on a review of 
the Veteran's STRs and a thorough examination of the Veteran that 
took into account his contentions, the examiner provided a 
positive nexus opinion between his current head pains and his in-
service head traumas.  There are no medical opinions to the 
contrary.  

Therefore, since the Veteran's STRs show the incurrence of at 
least two head traumas, he has credibly and competently reported 
head pains that began in service and have continued since 
service, the only medical opinion of record indicates that the 
Veteran's current head pains are related to service, and 
according the Veteran the benefit-of-the-doubt, Board finds that 
service connection is warranted.  


ORDER

Entitlement to service connection for residuals of a head injury 
is granted.


REMAND

Regrettably, further development is needed for the Veteran's 
claim of entitlement to service connection for PTSD.  In a 
December 2009 statement, the Veteran indicate that he received 
private treatment for over 20 years for PTSD and that he was 
first diagnosed in 1990 by a Dr. T.S.  The Board observes that 
there are no private treatment records from Dr. T.S., or any 
other private medical care provider, in the claims file.  The 
earliest treatment records are dated in April 2007 and all of the 
records in the claims file are VA treatment records.  VA has an 
obligation under the VCAA to assist claimants in obtaining 
evidence.  38 C.F.R. § 3.159 (2010).  Therefore, a remand is 
necessary to obtain the private treatment records identified by 
the Veteran.  

Additionally, the record indicates that the Veteran receives 
continuous treatment from the Little Rock, Arkansas VA Medical 
Center (VAMC).  The most recent records are dated in February 
2010.  On remand, records of psychiatric treatment that the 
Veteran may have received at the Little Rock VAMC dated since 
February 2010 should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Furthermore, the Board finds that a VA examination is warranted 
to determine whether the Veteran has PTSD related to his military 
service.  The Veteran's post-service medical records show a 
diagnosis of PTSD, but do not indicate what stressor(s) such 
diagnosis is based on.  

With regards to his stressors, the Veteran has contended that 
while stationed on board the USS Loyalty, he was subjected to 
small arms fire when patrolling the coast of Vietnam and that 
while on one patrol, he saw serviceman being burned alive after 
napalm exploded.  The Veteran initially contended that he saw the 
napalm explode and men were burned in June or July 1969.  The RO 
attempted to verify such stressor but was unable to do so.  A 
response from the United States Army and Joint Services Records 
Research Center (JSRRC) dated in June 2008 indicates that the USS 
Loyalty conducted MARKET TIME coastal surveillance patrol off 
South Vietnam from August 4, 1969, to September 4, 1969, October 
11-30, 1969, and December 4-19, 1969.  It also escorted captured 
North Vietnamese fisherman to the DMZ and released them on 
October 20, 1969.  The history did not document the USS Loyalty 
receiving small arms fire, and napalm exploding on the beach 
which set the jungle on fire, burning troops to death.  The JSRRC 
also reported that deck logs could not be searched without 
accurate dates within a 30-day time period and the full names of 
the casualties.

In support of his claim, the Veteran submitted declassified 
military documents in December 2009 that show that in August 
1969, servicemen were killed and wounded when Task Force 115 
units provided naval gunfire and blocking patrols in support of 
friendly ground operations along the coast and in rivers and 
canals.  However, the history does not specifically mention that 
the USS Loyalty was involved; the Veteran's personnel records 
confirm he was stationed on board the USS Loyalty only.  Thus, 
that history does not verify the Veteran's reported stressor.  In 
March 2010, the Veteran submitted an article on the history of 
the USS Loyalty.  The article only documents the Loyalty's 
history in participation in operation MARKET TIME through late 
1968; the Veteran's personnel records do not indicate him being 
stationed on board the USS Loyalty until December 17, 1968.  
Thus, this article also does not support the Veteran's 
contentions.   

In a June 2010 statement, the Veteran reported that his stressor 
occurred while participating in operation MARKET TIME, Task Group 
115 in either November or December of 1969 near Da Nang.  He 
reported that it was a large fire fight that lasted four hours.  
In light of the June 2008 report from the JSSRC indicating that 
the history did not document the USS Loyalty receiving small arms 
fire, the Board finds that the Veteran's statement regarding a 
fire fight in November or December 1969 does not require an 
attempt to verify.  

The Veteran has also contended a stressor of being verbally 
downgraded and verbally abused by superiors.  The Board 
acknowledges that a February 1970 STR shows that he was diagnosed 
with situational maladjustment.  The record indicates that the 
Veteran reported a good deal of tension aboard the ship dealing 
with the rocking of the ship at sea.  The Veteran also reported a 
good deal of adjustment problems to the Navy and that he 
continued to have them for the two years that he had been in.  No 
mention was made of any verbal abuse by his superiors.  The Board 
observes that if a PTSD claim is based on claimed in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  
Although the Veteran was informed that such evidence could be 
used to corroborate his stressor in June 2007, such evidence has 
not been received.  Thus, this stressor also has not been 
verified.

However, although the Veteran's reported stressors have not been 
verified, in an October 2010 written informal hearing 
presentation, the Veteran's representative argued that the 
incidents that resulted in head injuries could have caused his 
PTSD.  As discussed above, the Veteran's STRs clearly show a 
motorcycle accident in March 1969 and being physically assaulted 
in December 1971.  Therefore, the Board finds that these 
stressors have been verified.  In light of the Veteran having two 
verified stressors, and a diagnosis of PTSD, the Board finds that 
a VA examination is warranted to determine if the Veteran has 
PTSD related to his military service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release 
of information forms where necessary, procure 
records of any post-service psychiatric 
treatment that the Veteran has received.  The 
Board is particularly interested in records 
of such treatment that the Veteran may have 
received from Dr. T.S. at least as early as 
1990; and from the VAMC in Little Rock, 
Arkansas since February 2010.  

If any such records identified by the Veteran 
are not available, he should be so informed, 
and notations as to the unavailability of 
such records and as to the attempts made to 
obtain the documents, should be made in the 
claims file.  All such available reports 
should be associated with the claims folder.

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination to determine whether 
he has PTSD related to his verified stressors 
of a March 1969 motorcycle accident and/or 
December 1971 physical assault.  The claims 
file should be reviewed by the examiner.

Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  The examiner should 
thereafter review the Veteran's claims file 
and test results, examine the Veteran, and 
provide an opinion as to whether the Veteran 
has symptomatology that meets the diagnostic 
criteria for PTSD.

With regards to a diagnosis of PTSD, the 
examiner should identify the specific 
stressor underlying any diagnosis of PTSD and 
should comment upon the link between the 
current symptomatology and the Veteran's 
reported in-service stressor(s).

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "unlikely" (meaning that there 
is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should be 
provided for all opinions expressed.

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given.  The examiner should 
specifically identify that they have reviewed 
the claims file and medical records.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

3.  Ensure that the examination report 
complies with (and answers the questions 
posed in) this Remand.  If the report is 
insufficient, it should be returned to the 
examiner for corrective action, as 
appropriate.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.

5.  Then, readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


